Name: COMMISSION REGULATION (EEC) No 1843/93 of 8 July 1993 concerning the stopping of fishing for cod by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 168/28 Official Journal of the European Communities 10. 7. 93 COMMISSION REGULATION (EEC) No 1843/93 of 8 July 1993 concerning the stopping of fishing for cod by vessels flying the flag of Denmark bited fishing for this stock as from 23 June 1993 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), amended by Regulation (EEC) No 927/93 (4), provides for cod quotas for 1993 ; Whereas, in order to ensure compliance wit the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions III b, c, d (EC-zone) by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1 993 ; whereas Denmark has prohi ­ HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions III b, c, d (EC-zone) by vessels flying the flag of Denmark or regis ­ tered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1993 . Fishing for cod in the waters of ICES divisions III b, c , d (EC-zone) by vessels flying the flag of Denmark or regis ­ tered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 23 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. 0 OJ No L 397, 31 . 12. 1992, p. 1 . (4) OJ No L 96, 22 . 4. 1993, p. 1 .